The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 11, 2015

                                         No. 04-15-00164-CR

                                          Leandre V. HILL,
                                              Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR10328
                             Honorable Ron Rangel, Judge Presiding

                                            O R D E R

         The reporter’s record in this appeal was originally due on April 27, 2015. On April 30, 2015,
the Clerk’s Office notified Court Reporter Amy Hinds Alvarado that the reporter’s record was late.
Ms. Alvarado was instructed to file a Notification of Late Record explaining the delay within ten
days, or to file the reporter’s record within thirty days. On April 30, 2015, Ms. Alvarado filed a
Notification of Late Record, stating she anticipated filing the record by May 30, 2015. On May 5,
2015, this court granted Ms. Alvarado an extension of time until June 1, 2015. The record has been
filed in this court, and several telephone inquiries from the Clerk’s Office have not been answered.

         It is therefore ORDERED that Ms. Alvarado file the reporter’s record in this court no later
than June 22, 2015. If the record is not received by that date, an order will be issued directing Ms.
Alvarado to appear before this court to show cause why she should not be held in contempt for
failing to file the record. The clerk of this court shall cause a copy of this order to be served on Ms.
Alvarado by certified mail, return receipt requested, and by United States mail. And, because the trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed, the
clerk of this court shall also cause a copy of this order to be served upon the trial court. See TEX. R.
APP. P. 35.3(c).

                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2015.

                                                        /s/ Keith E. Hottle
                                                        Keith E. Hottle
                                                        Clerk of Court